Per Curiam.
In addition to the reasons given by the Special Term for rejecting these petitions as defective, another and far more important reason might have been assigned.
The petitions clearly contain a number of forged signatures. An examination of pages 104 and 105 of the petition discloses the fact that many of the signatures are in the same handwriting. When these signatures are compared with the admittedly genuine signatures of the parties found in the books of registration, there is no room for doubt.
For the additional reason stated herein the order should be affirmed.
Martin, O’Malley, Townley and Glennon, JJ., concur; Finch, P. J., dissents and votes to reverse the order appealed from and grant the motion.